Citation Nr: 0949026	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.  
He received the Purple Heart Medal in connection with wounds 
received in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective February 6, 2004.  

In April 2005, the Denver RO denied entitlement to a monthly 
allowance for the Veteran's daughter under the provisions of 
38 U.S.C.A. § 1805 (West 2002).  A notice of disagreement was 
submitted and a statement of the case was issued.  The Denver 
RO has indicated that a substantive appeal was not received 
and there is no indication that this issue has been certified 
as being on appeal.  

In February 2009, the Board remanded the Veteran's claim for 
additional development.  The development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, social relations, and mood without total occupational 
and social impairment.



CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA examinations in March 2004 and 
June 2009 for PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has demonstrated deficiencies in most areas of 
social and occupational functioning, including work, social 
relations, and mood.  He has been diagnosed with PTSD, 
chronic, severe, and delayed, and his GAF scores have 
consistently been in the range of 40-50, which are indicative 
of serious to major impairment.  

During the March 2004 and June 2009 VA PTSD examinations, the 
Veteran endorsed symptoms of disturbed sleep, nightmares, 
hypervigilance, exaggerated startle reaction, anger, 
hostility, irritability, suicidal ideations two-to-three 
times per year, short-term and long-term memory impairment, 
crying spells, chronic depressive symptoms, intrusive 
thoughts, avoidance behavior, decreased concentration, and 
increased anger outbursts which have interfered with his 
occupational and social functioning to a significant degree.  

Private treatment notes from February to April 2006 show that 
he has continued to receive treatment for PTSD and anxiety.  

In both VA examinations, the Veteran reported having 
difficulty maintaining employment due to his PTSD symptoms as 
he was having difficulty concentrating and getting along with 
his supervisor.  The June 2009 VA examiner noted a moderate 
deficit in vocational functioning and stated that it was 
unclear whether the Veteran will be able to maintain 
employment due to high levels of anxiety and anger.  

The examiner stated that this vocational deficit was the 
direct result of the Veteran's trauma-related PTSD symptoms 
and provided a GAF of 40, which contemplates major impairment 
in several areas; such as work, school, family relations, 
judgment, thinking or mood.  

The Veteran also reported social isolation.  In both 
examinations, the Veteran stated that he did not have close 
friends or relationships outside of his family.  He reported 
difficulty expressing his feelings to his wife and children 
and feeling anxious in most social situations.  The June 2009 
examiner stated that the Veteran's "severe deficit in social 
functioning" was the direct result of trauma-related PTSD 
symptoms. 

The Veteran also explained that he no longer participated in 
hobbies he previously enjoyed such as hunting.  The Veteran's 
mood was described in both examinations as tearful and 
chronically depressed.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his symptoms, more nearly approximate the criteria 
for a 70 percent disability rating.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21.

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Sellers, Mauerhan.  
Although he has significant impairment in most areas of 
social and occupational functioning, the Veteran is not 
totally impaired.  While he has reported having difficulty 
maintaining employment due to his PTSD symptoms, and the 
examiner questioned his ability to maintain employment, the 
record shows that he has in fact been able to maintain the 
same employment during the entire course of this appeal.  The 
2004 examination report shows that he has had this employment 
since 1991.

Although the Veteran struggles with social isolation, he has 
been married to the same person for over 35 years and is able 
to care for his daughter.  The June 2009 examiner noted that 
his ability to maintain activities of daily living was not 
impaired.  Therefore, the weight of the evidence is against a 
finding that his disability approximates the criteria for a 
100 percent disability rating.  38 U.S.C.A. § 5107(b) (West 
2002)



Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as hyperstartle reaction, irritability, 
homicidality, and interrupted sleep.  These manifestations 
are contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the Veteran's disability 
and referral for consideration of extraschedular rating is, 
therefore, not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Federal Circuit has held that a claim 
for TDIU is not raised unless the Roberson elements are 
present.  Jackson v. Shinseki, No. 2009-7015 (Fed. Cir. Nov. 
25, 2009).  In this case there is no evidence of 
unemployability.  While the most recent VA examiner 
questioned the Veteran's ability to maintain employment, the 
examiner did not provide an answer to the question, and found 
only moderate vocational impairment.  The Veteran has 
remained gainfully employed at all times since the effective 
date of service connection.


ORDER

Entitlement to an initial rating of 70 percent, for PTSD is 
granted, effective February 6, 2004.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


